El Juez Asociado Señor Negrón García
emitió la opinión del Tribunal.
La cápsula de hechos esenciales para la disposición de este recurso es la siguiente. Flores Rivera Mercado, residente de San Sebastián, otorgó testamento abierto el 19 de agosto de 1973 en Aguadilla, ante el notario Jorge L. Chaar Cacho y los testigos instrumentales, vecinos de San Sebastián, Agustín Vélez Cabán, Miguel Colón Cordobés y Pedro González Ma-tías. Alertados por el Inspector de Protocolos sobre el pro-blema relativo a la vecindad de los testigos, se acordó y otorgó en 4 de junio de 1975, otro testamento idéntico al anterior. Rivera Mercado falleció el 16 de diciembre de 1975.
En acción instada por unos coherederos, el Tribunal Superior, Sala de Aguadilla, decretó ineficaces ambos testa-mentos por no haberse observado varias formalidades consig-nadas en el Código Civil. No existe duda o controversia al-guna respecto a que los testamentos recogen fielmente la úl-tima voluntad de Rivera Mercado y que los testigos instru-mentales antes mencionados conocían real y satisfactoria-mente a dicho testador.
A solicitud de su viuda y albacea, la codemandada Isabel Galarza Martínez, acordamos revisar y examinar la validez *567o nulidad del primer testamento(1) a la luz de lo dispuesto en el Art. 630 de dicho cuerpo legal. (2)
HH
A manera de introito, resulta menester señalar brevemente cuál es la regla de intrepretación en casos en que se cuestiona la validez de un testamento. Primeramente, salta a la vista que debido a que en el momento en que una disposición testamentaria ha de surtir sus efectos, el protagonista del documento no está presente para aclarar cualquier extremo, se exige que el acto esté rodeado con las mayores garantías posibles en cuanto a aspectos tales como el documento, funcionario autorizante, capacidad del testador, características de los testigos, firmas y otros. Mediante estas salvaguardas y precauciones se intenta disuadir e imposibilitar que personas deshonestas o poco escrupulosas falsifiquen o alteren las condiciones bajo las cuales se otorgan, además de evitar presiones o coacciones indebidas que afecten la voluntad y plena consciencia de una persona.
“Para evitar el fraude y prevenir la mala fe, todas las legis-laciones han establecido determinadas solemnidades o requisitos para el otorgamiento de los testamentos, que a la vez que sirvan de garantía contra las falsedades y simulaciones, constituyen una prueba de su verdad en las manifestaciones de la última volun-tad; y tal importancia tiene la observancia de dichas solemni-dades o requisitos, que de ellas depende la validez o nulidad de las disposiciones testamentarias.
Todo el problema jurídico relativo a la forma de los testa-mentos consiste en la acertada elección de aquellos requisitos, *568que haciendo imposible o cuando menos difícil la falsificación de la voluntad del testador, no disminuyan ni coarten la libertad en el ejercicio de la testamentifacción activa; y el Código, inspi-rándose en este criterio, ha procurado establecer los más eficaces para asegurar la verdad y la autenticidad del testamento, y para facilitar, además, la expresión de las últimas voluntades.
Estas solemnidades o requisitos han variado y deben variar según las circunstancias de tiempo y de lugar, y así lo hemos visto comprobado en la reseña histórica hecha en la introducción inicial de este título.” Manresa, Comentarios al Código Civil Español, Tomo 5, 606-607 (1972).
En segundo lugar, se reconoce que el enfoque judicial apropiado y de vanguardia es aplicar los preceptos legislativos de manera tal que se cumpla, de ser evidente, la última voluntad del testador. Una interpretación juiciosa, evaluando cuáles formalidades afectan la esencia y validez del otorga-miento, frente a aquellas que no destruyen la legitimidad del documento — impregnado con un prudente arbitrio de equidad —es necesario. Manresa, op. cit, 670; Scaevola, Comentarios del Código Civil, Tomo XII, 360 (2da. ed.); Osorio Morales, Manual de Sucesión Testada, 31 (1957); Puig Brutau, Fundamentos de Derecho Civil, Tomo V, Vol. II, 49 (1977). A tal efecto, en Paz v. Fernández, 76 D.P.R. 742, 751-752 (1954), adoptamos este enfoque y nos pronunciamos del siguiente modo:
“Cierto es como sostienen los apelantes y como nos expresamos en Ex Parte Planís v. Pueblo, 42 D.P.R. 689, 691, que la forma de testamentos es algo solemne creado por el estatuto. Si no se siguen las formalidades de ley no tiene validez el testa-mento. Tales formalidades no son meras cuestiones de eviden-cia, sino requisitos substantivos. Sin estos no hay testamento. Sin embargo, la apreciación de si en un testamento se han cum-plido o no las formalidades legales es materia que incumbe a los tribunales, \_citas omitidasl, ya que el cumplimiento de aque-llas es cuestión de hecho que compete al tribunal, en su aprecia-ción, determinar, antes de que pueda declarar nula una disposi-ción testamentaria en la cuál aparezca expresada clara y ter-minantemente la voluntad del testador. [Citas omitidas]
*569Ya hemos indicado que las formalidades señaladas por los apelantes como incumplidas no eran de las esenciales que la ley exige que aparezcan consignadas en la escritura del testamento, o sea, no eran de las formalidades de fondo que, al quedar in-cumplidas, producen ‘ab initio’, la nulidad del testamento a dis-tinción de las solemnidades externas o de forma, [citas omiti-das], la apreciación de las cuales, en cuanto a si se han obser-vado o no y sus consecuencias ha de determinar el tribunal, ya que, ‘en principio no deben ser ni más ni menos que las precisas para hacer auténtica, segura y permanente la última voluntad.’ Clemente De Diego, Derecho Civil Español, pág. 52. El criterio que debe regir para tales determinaciones ‘no dá igual valor a todas las solemnidades del testamento, ni admite que la falta de cualquiera de ellas lleve siempre aneja la sanción de nulidad del acto. Si bien a tenor del Art. 687 del Código Civil Español, [cita], será nulo el testamento en cuyo otorgamiento no se haya observado las formalidades respectivamente establecidas, se im-pone, según regla de buen criterio, dada la naturaleza y signifi-cación de aquél, tener en cuenta la índole de dichas formalidades para apreciar, con relación a su trascendencia, el límite dentro del que pueden conceptuarse cumplidas, armonizando la voluntad conocida de un testador con los requisitos externos de su expre-sión’ [citas omitidas].” (Bastardillas nuestras.)
I — I h-4
Tomando en consideración lo expuesto, examinemos el estado doctrinario casuístico sobre el requisito que nos ocupa.
En Rodríguez v. Rodríguez, 62 D.P.R. 885, 889 (1944) y Arroyo v. Fernández, 68 D.P.R. 514, 518 (1948), siguiendo la antigua tradición española resolvimos que en la terminología del Art. 630, el concepto “lugar” con referencia a la condición de vecindad o domicilio, estaba forzosamente atado a la idea de una demarcación municipal. En consecuencia adoptamos como norma jurisprudencial que una persona estaba inhabilitada para intervenir como testigo en un testamento si no estaba domiciliada en el municipio en que se otorgaba el instrumento. Esta incapacidad, siguiendo la doctrina aceptada, es de naturaleza “relativa”, aunque de índole *570general, por aplicarse a los testigos en todas las formas testamentarias. Castán, Derecho Civil Español, Común y Foral, Tomo 6, II, 54 (1973). No ha estado exenta de crítica, señalándose lo difícil que resulta su justificación. Armero, Testamentos y Particiones, Tomo I, 130-131 (1951). Pérez-Ardoyo, en Testamentos Notariales sin Testigos, Rev. de Derecho Notarial, Núm. 39, 277-287 (1963), critica esta exi-gencia a la luz de un examen del “testamento ológrafo”. Y la utilidad de los testigos instrumentales ha sido evaluada y atacada a base de un análisis de las siguientes funciones: (1) probatoria del contenido o veracidad del testamento; (2) como coautorizantes; (3) como parte de la solemnidad, seriedad y gran valor del acto; (4) asegurar identidad del testador; y (5) atestar su capacidad mental. Bloch Rodríguez, Los Testigos en los Testamentos Notariales, Rev. de Derecho Notarial, Núm. 16, 353-390 y Núm. 17-18, 315-331 (1957).
Hemos reflexionado nuevamente sobre nuestra interpretación literal del artículo que nos ocupa restringiendo los testigos a aquellos que estén domiciliados en el lugar del otorgamiento. En España el artículo .equivalente fue enmendado en 1ro. de abril de 1939 para adoptar, como alternativa al requisito de domicilio, el conocimiento personal de los testigos de la persona del testador, Armero, op. cit., 131. No existe duda que la participación de testigos idóneos es una formalidad esencial o de solemnidad (ad solemnitatem) para la validez del testamento. Lacruz y Sancho, Derecho de Sucesiones, Tomo I, 361-364 (1971); Osorio, op. cit., 65; Vila Plana, Instituciones de Derecho Sucesorio, 164-166 (1963) ; Diego Espín, Manual de Derecho Civil Español, Vol. V, 233 (3ra. ed.); Castán, op. cit., 51; Bionda, Sucesión Testamentaria y Donación, 60-63 (1960); A. Coello, Sucesiones, Tomo I, 164-165 (1952); y Valderde, Tratado de Derecho Civil Español, Tomo V, 63 (1939). Puig Brutau, resume la cuestión así:
“Los testigos son las personas que han de presenciar el acto del otorgamiento por disposición imperativa de la ley. Su inter-*571vención tiene el valor de una, formalidad solemne e indispensable para la validez del testamento. ... No constituyen solamente un medio de prueba del hecho del otorgamiento, sino que se trata de un requisito esencial para su validez, puesto que su concurrencia lo exige el Código de manera indispensable para la validez del acto.” Op. cit., 52. (Bastardillas nuestras.)
Ahora bien, como afirma Castán, la “legislación positiva ..., no siempre ajusta a estos principios racionales las reglas sobre aptitud de los testigos, y conserva causas de incapacidad solo fundadas en convencionalismos tradicionales.” Op, cit, 52. Manresa, se refiere a la cuestión del siguiente modo:
“El requisito de la vecindad — como dice Diez Picazo — es an-tiguo y viene ya exigido por el ordenamiento de Alcalá y por la Ley de Toro. Se busca una garantía en el conocimiento de las' personas y de las circunstancias que proporcionan la vecindad. En realidad, este requisito que podría tener algún sentido en el Derecho Medieval, en que los núcleos urbanos eran reducidos, carece por completo de sentido en los tiempos actuales, en que, dada la extensión de los núcleos urbanos, la identidad, del domi-cilio entre el otorgante y los testigos nada significa. Por otra parte, ha planteado el problema siempre de distinguir entre vecindad y domicilio. En este sentido, Burgos de Paz asimilaba el término de vecino al de habitante (incola) que no se pierde por el hecho de habitar algún tiempo en distinto pueblo. Sin embargo, los autores se inclinan por un criterio amplio y Ma-tienzo es del parecer que todos los que no son forasteros (omnes qui non sunt forenses) pueden ser testigos del testamento.” Op. cit., 639. (Bastardillas nuestras.)
Si el propósito de la disposición sobre idoneidad es el cono-cimiento por parte de los testigos instrumentales de las cir-cunstancias que confiere el convivir en una comunidad, ¿puede sostenerse racionalmente que los testigos señores Vélez Cabán, Colón Cordobés y González Matías residentes y vecinos del testador, no estaban mejor capacitados para llevar a cabo dicha función, que cualesquiera otros testigos domiciliados en Aguadilla? ¿Bajo cuáles circunstancias se cumple el obje-tivo legislativo de proteger mejor la última voluntad del testa-*572dor contra el fraude, la simulación, falsedad o el engaño? Las respuestas a estas interrogantes son claras. La sala de instancia las consideró, aunque con escrupuloso respeto a la jurisprudencia de Rodríguez y Arroyo, supra, se abstuvo de disponer del caso conforme al ilustrado criterio que expresó en la forma siguiente:
“Pero de 1902 a 1978 en Puerto Rico han ocurrido trascen-dentales transformaciones, La historia nos enseña que nuestros pueblos de 1902 eran recintos donde reinaba un ambiente de hermandad, donde las relaciones de vecindad eran muy estrechas, donde los medios de comunicación y transportación, comparados con nuestra vida presente eran virtualmente de rasgos primi-tivos — aquel Puerto Rico de 1902, hoy, tres cuartos de siglo des-pués, ha desaparecido — nos enfrentamos ahora a un Puerto Rico con tendencias cosmopolitas donde el producto obtenido en la ruralía céntrica se mercadea con más facilidad y en mayor volumen en los centros metropolitanos que en las otrora bulli-ciosas plazas del mercado municipales; nuestra gente del centro de la isla busca su recreación, su educación, y realiza gran parte de su actividad ordinaria no en relación a la plaza de recreo de su pueblo, o en la botica, o en el colmado del barrio, sino en la gran urbe. Hoy nos hemos transformado y nos desplazamos para una y otra cosa a los centros comerciales, a los supermer-cados, a las tiendas por departamentos. Esto, sumado a masi-vos movimientos migratorios del campo a la ciudad, y toda esa pléyada de cambios sociales que han sacudido nuestras formas y costumbres de vida de principios de siglo, han producido, entre otros, que las relaciones de vecindad, aquello de pueblo chiquito donde todos nos conocemos hayan desaparecido. No es cosa ex-traña hoy que entretanto desconocemos quienes son nuestros vecinos, mantenemos relaciones más estrechas con aquellos que formaron nuestra primitiva vecindad pero que por efecto de los cambios expresados viven dispersos a través de la isla, o fuera de ella.
España, atendiendo los reclamos de las transformaciones sociales y culturales, revisó hace 40 años su precepto legal en la materia que nos concierne. Puerto Rico, acaso como efecto de esa pasmosa desidia que repetidamente perpetúa estatutos ya de largo no compatibles con la problemática social que se propone reglamentar y que ignora la necesidad de la revisión continua *573del derecho codificado para armonizarlo con la sociedad a que sirve, aún mantiene ese anacronismo estatutario que contra-viene, o cuando menos, niega reconocimiento a nuestra presente realidad de pueblo en rápida evolución y cambio.
El caso ante nos pone de manifiesto el problema. Un ciuda-dano se propone disponer su voluntad para después de su muerte. Escoge los testigos que le son conocidos y de confianza, y que reúnen todos los requisitos y condiciones de idoneidad para ser-los. Escoge el Notario. Expresa al Notario su voluntad postrera. Se redacta el testamento. Se reúnen para su otorgamiento. Todo conforme a derecho. Sin embargo, por un simple accidente geográ-fico de ubicación de las personas — testador, testigos, notario — en el acto de otorgamiento, esa voluntad postrera se nulifica. San Sebastián, Moca, Aguadilla, son pueblos vecinos, pueblos inte-grados social, cultural y económicamente; pueblos unidos por vías telefónicas, redes de carretera, donde el intercambio social es continuo, cotidiano; donde el residente de uno se mueve todos los días a trabajar en los otros, donde lo producido en uno se mercadea en cualquiera de los tres. Pero el estatuto impone que para testar, para ese acto solemne de expresión de voluntad pos-tuma, el testador lo puede hacer en cualquier parte de la isla, con una condición: si es fuera de su pueblo donde tiene su resi-dencia, los testigos tendrán que ser no sus vecinos y relacionados diarios, con quienes va al club, a la iglesia, al juego de dominó, al parque, al baile, al cine, aquellos con cuyos hijos comparten los suyos en la escuela. No. Han de ser testigos los residentes del lugar donde se otorga el testamento, aunque tales testigos solo conozcan al testador accidentalmente y para solo el acto de tal otorgamiento. Acaso estos testigos, extraños a la vecindad del testador, ignoran su estado civil, su progenie, sus bienes. ¡Pero residen en el lugar del otorgamiento! Tal contrasentido es sim-plemente insostenible y contra toda lógica racional.”
A la luz de lo expuesto, la realidad contemporánea puertorriqueña, resolvemos que la terminología del Art. 680 del Código Civil no impide que puedan comparecer como testigos instrumentales en testamentos, personas “vecinas” que residan en Puerto Rico, siempre y cuando conozcan realmente al testador. Así le damos vivencia al sentir y propósito del Poder Legislativo. Cualquier otra conclusión resultaría *574“. .. excesivamente radical, cuando el requisito inobservado o defectuosamente cumplido no responde a una finalidad prác-tica suficientemente justificada por la necesidad de garan-tizar la sinceridad o autenticidad del testamento.” Osorio, citado en Lacruz-Sancho, op. cih, 359.

Se dictará sentencia revocando el dictamen del Tribunal Superior, Sala de Aguadilla que invalidó el testamento abierto otorgado el 19 de agosto de 1973; y en su consecuencia se dic-tará la validez de dicho testamento.

El Juez Presidente Señor Trías Monge concurre en el resultado sin opinión. El Juez Asociado Señor Martín está conforme y además emitió opinión concurrente a la cual se une el Juez Asociado Señor Torres Rigual. El Juez Asociado Señor Díaz Cruz emitió opinión disidente y concurrente en el resultado. El Juez Asociado Señor Irizarry Yunqué no inter-vino.
—O—

En cuanto al segundo testamento, su nulidad es absoluta y no se cuestiona.


Reza en parte:
“No podrán ser testigos en los testamentos:
(2) Los que no tengan calidad de vecinos o domiciliados en el lugar del otorgamiento, salvo los casos exceptuados por la ley. . . (31 L.P.R.A. see. 2146.)